Citation Nr: 1019034	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  08-19 815A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for 
osteoarthritis and herniated disc of the cervical spine.  

2.  Entitlement to an initial compensable rating for 
herniated disc, lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and M.C.





ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to January 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In August 2009, the Veteran 
testified at a Travel Board hearing before the undersigned.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that she is afforded 
every possible consideration.

In this case, the Veteran injured her low back and her  neck 
during service.  Post-service, she was involved in two motor 
vehicle accidents.  In addition, recently she was in a store 
when some large carpets fell onto her head, referred to in 
the record as a slip and fall, apparently causing further 
injury.  

The Veteran was examined by VA in February 2007.  Range of 
motion testing was performed.  In addition, neurological 
evaluation was completed.  In a May 2007 addendum, a VA 
examiner indicated that he could not provide a baseline and 
percent of aggravation caused by post-service injury for 
either the low back or the neck without resorting to 
speculation.  The RO assigned noncompensable ratings for the 
low back and neck since the Veteran had suffered post-service 
(intercurrent) injuries in which the low back and neck were 
injured.  However, when it is impossible to separate the 
effects of a service- connected disability and a nonservice-
connected disability, reasonable doubt must be resolved in 
the Veteran's favor and the symptoms in question attributed 
to the service-connected disability.  See generally 
Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Thereafter, the Veteran continued to receive medical 
treatment for her spine disabilities.  In addition, upper and 
lower extremity complaints were noted.  At her Travel Board 
hearing, the Veteran submitted private medical evidence which 
post-dated her last VA examination.  These records show that 
the Veteran has undergone additional procedures since she was 
last examined, including lumbar discography and bilateral 
facet injection at L3, L4, and L5 levels.  In addition, a 
July 2009 examination by the Broward Pain Management, Inc., 
facility indicated that the Veteran currently had 
"severely" restricted range of motion of the cervical 
spine, thoracic spine, and lumbar spine, but did not state 
what those motions were in terms of degrees.  

In addition, at her hearing, the Veteran testified that she 
has periods of incapacitating episodes and related that she 
basically does not have motion, but is only able to lie down 
in bed in pain.  She related that she also could hardly bend 
due to her pregnant state at the time of the hearing.  Due to 
her pregnancy, further surgery had been postponed.  

The Board finds that the Veteran should be afforded another 
VA evaluation to determine the extent of possible movement of 
the low back and neck, and to what extent pain limits motion 
per DeLuca v. Brown, 8 Vet. App. 202 (1995).  In addition, 
the neurological manifestations should be identified, 
including any radiation to the upper extremities, and right 
lower extremity (the left lower extremity is service-
connected).  In addition, since it is unclear the extent of 
the Veteran's incapacitating episodes, that matter should be 
resolved.  

The Veteran also indicated that she had a claim pending for 
Social Security Administration (SSA) benefits.  VA has a 
statutory duty to obtain these records if the claim has been 
processed.  38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. 
§ 3.159(c)(2).  The United States Court of Appeals for 
Veterans Claims (Court) has also held that VA has a duty to 
acquire both the SSA decision and the supporting medical 
records pertinent to a claim.  See Dixon v. Gober, 14 Vet. 
App. 168, 171 (2000); Masors v. Derwinski, 2 Vet. App. 181, 
188 (1992).  These records should be obtained on remand.  See 
also Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, this matter is REMANDED for the following 
actions:

1.  Obtain from SSA a copy of their 
decision regarding the Veteran's claim 
for SSA benefits, as well as the medical 
records relied upon in that decision.

2.  Thereafter, the Veteran should be 
afforded a VA examination of her spine.  
The claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  All 
indicated tests and studies should be 
performed.  

The examiner should identify and describe 
in detail all residuals attributable to 
the Veteran's service-connected 
osteoarthritis and herniated disc of the 
cervical spine and herniated disc of the 
lumbar spine.

The examiner should identify any 
orthopedic and neurological findings 
related to the service-connected 
disabilities and fully describe the 
extent and severity of those symptoms.

The examiner should conduct range of 
motion testing of the cervical and lumbar 
spine.  Whether there is any pain, 
weakened movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed:  
(1) pain on use, including during flare- 
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the  
cervical and/or lumbar spine is used 
repeatedly.  All limitation of function 
must be identified.  If there is no pain, 
no limitation of motion and/or no 
limitation of function, such facts must 
be noted in the report.

With regard to any neurological 
disability resulting from the service-
connected disabilities, the specific 
nerve(s) affected should be specified, 
together with the degree of paralysis 
caused by service-connected disability.

The examiner should document the number 
of weeks, if any, during the past 12 
months, that the veteran has had 
"incapacitating episodes," defined as a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician."

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

3.  Review the medical opinion obtained above 
to ensure that the remand directives have 
been accomplished.  If all questions posed 
are not answered or sufficiently answered, 
return the case to the examiner for 
completion of the inquiry.  

4.  Finally, readjudicate the claims on 
appeal in light of all of the evidence of 
record.  If any issue remains denied, the 
Veteran should be provided with a 
supplemental statement of the case, and 
afforded a reasonable period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2009).

